Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  there seems to be a typo in line 16 – “filed”. It is interpreted to read “files” as it seems to be intended for this rejection.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module” and/or “transmission module” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim limitation “..compare the color pixels (RBG values)..” is found to be indefinite. It is not clear if the claim language expressly require comparing RGB values. Do values of red, green and blue all need to be compared? Is just one sufficient?
Dependent claim 2 fails to resolve and inherit the indefinite claim language of claim 1. Accordingly, claim 2 has also been rejected under 35 U.S.C. 112(b) for being indefinite by virtue of its dependency. 

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Witzgall (US 2016/0286630 A1, hereinafter “Witzgall) in view of Wang et al. (US 2009/0161030 A1, hereinafter “Wang”). 

As to claim 1, Witzgall (Fig. 5) discloses a method of using a dynamic light field system comprising a controller (540) and a plurality of light-emitting devices (Fig. 4), said controller comprising a processing module with a timing unit arranged therein (Fig. 5 element 550; Para. 0326), a transmission 
(a) said dynamic light field system using said processing module of said controller to perform a
color analysis on a plurality of scenes (Fig. 8 step 810) where said processing module uses a preset algorithm to compare the color pixels (RGB values) in said scenes (Para. 0103-105, different scenes) with the international color code table (Para. 0106-0107, table 4 is a key for tables 1-3, therefore, tables 2-3 are processed based on table 4), and then analyzes the color pixels in said scenes to find the corresponding plural international color codes (Para. 0108-0109, analyzing two or more of an RGB value to control a fixture A);  
(b) said processing module of said controller uses said internal timing unit to add a timing signal to said picture filed (Para. 0134-0135), and transmits said international color codes and said timing signal to said transmission modules of said light-emitting devices (Fig. 5 step 590; Para. 0108-110, 0142-0143, 0326, a set of instructions include the information from the table 4, for example RGB color value, color temperature etc.), enabling said transmission modules to transmit said multiple international color codes and said timing signal to the respective said transmission units (Para. 0120); and
(c) said transmission units of said light-emitting devices receiving said multiple international
color codes and said timing signal and then transmitting said multiple international color codes and said
timing signal to the respective said processing units (Para. 0167-0168), then said processing units performing light-emitting operations according to said multiple international color codes and said timing signal to drive the respective said light-emitting elements (Para. 0167-0168), so that said light-emitting elements of said light-emitting devices continuously play said scenes according to the time arranged by said timing signal, and display the corresponding colors according to said multiple international color 
Witzgall does not disclose controller to perform a color analysis on a plurality of picture files, and
so that said light-emitting elements of said light-emitting devices continuously play said picture files according to the time arranged by said timing signal.
However, Wang (Fig. 4) teaches controller (12; Para. 0021) to perform a color analysis on a plurality of picture files (Fig. 5; Para. 0022-0023, the LEDs around the display are controlled according to the image displayed by the television, Fig. 1), and
so that said light-emitting elements of said light-emitting devices continuously play said picture files according to the time arranged by said timing signal (Para. 0025, The LEDs have a changing color temperature and a flickering rate according to the image 22. Therefore, it is interpreted to read on continuously playing picture file.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wang to adjust the lighting of the LEDs according to an image in the device disclosed by Witzgall. The motivation would have been to provide sufficient light energy in a correct temperature while viewing the television since the color temperature affects the sensation of user’s eyes (Wang; Para. 0005). 
 
As to claim 2, Witzgall (Fig. 12) discloses the method of using the dynamic light field system as claimed in claim 1, wherein in step (a), said picture files are transmitted to said processing module of said controller by an electronic device (1200; Para. 0341), said electronic device being installed with a default application program or a mobile application program (Para. 0316-0317), so that the picture files to be transmitted are selected through said default application program or said mobile application program (Fig. 14; Para. 0343);  in step (b), the interval timing between said picture files that is greater 


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Oobayashi et al. (US 2020/0037416 A1) discloses a wireless light group control system (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625